 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Baltimore News American Division, The HearstCorporation and Baltimore Typographical UnionNo. 12. Case 5-CA-8061June 14, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn November 11, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent, the ChargingParty, and the General Counsel filed exceptions andsupporting briefs. Respondent filed a reply brief tothe exceptions filed by the Charging Party and by theGeneral Counsel, and the General Counsel filed areply brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The BaltimoreNews American Division, The Hearst Corporation,Baltimore, Maryland, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hearingin this case was held on September 23, 1976, at Baltimore,Maryland, on complaint of the General Counsel againstThe Baltimore News American Division, The HearstCorporation, herein called Respondent. The complaintissued on August 6, 1976, on a charge filed on July 12,1976, by Baltimore Typographical Union No. 12. The onlyquestion to be decided is whether, by dealing individuallywith its active employees and in consequence paying themgreater retirement benefits than its current contract withthe Union provided, Respondent violated Section 8(a)(5) ofI In pertinent part the early retirement plan set out in the contract readsas follows:..an early retirement plan for present situation holders shall be230 NLRB No. 29the National Labor Relations Act, as amended. Briefs werefiled by all parties.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, with its principaloffice in New York, New York, is engaged in thepublication of daily and Sunday newspapers called "TheBaltimore News American" and "The Sunday NewsAmerican," at its Baltimore, Maryland, location. Duringthe preceding 12 months, a representative period, Respon-dent had gross revenues exceeding $200,000; it regularlycarries in its newspapers advertisements of products whichare nationally advertised and sold in interstate commerce. Ifind that Respondent is an employer within the meaning ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDI find that Baltimore Typographical Union No. 12 is alabor organization within the meaning of Section 2(5) ofthe Act.In. THE UNFAIR LABOR PRACTICESInsofar as the truly pertinent facts are concerned there isno dispute in this case, no relevant question of credibility atall, and no subordinate issue to be resolved. On the face ofthe clear and uncontroverted evidence -spoken anddocumentary -Respondent violated the statute when itbypassed the Union in its dealings with admittedly union-represented employees.At the time of the events a collective-bargainingagreement was in effect between the Company and theUnion; it was due to expire at the end of 1976. Twosubstantive sections of that contract directly related to andgave rise to the events leading to this proceeding. Onesection provides for a jointly administered Pension TrustFund, its assets to assure retirement benefits to allemployees covered by the contract. Details of how age andyears of service determine benefits later to be receivedunder what the contract calls the retirement plan are notset out in the agreement, but that detail is irrelevant to thequestion of this case. The contract does set out preciselyhow much money the Company must contribute to thepension fund. The agreement also contains a special clausedetailing "an early retirement plan"; this provides thatemployees who have reached the age of 62, and haveworked 5 years, would be paid additional sums directly bythe Company if they retired.1The second relevant provision, entitled "Job Security,"establishes what are called "situations" for "members [ofthe Union I] who are presently employees." The clause thensays these individuals [later personally and individuallynamed in an appendix] "will be guaranteed life-timemade available. The opportunity for early retirement shall be extendedon a voluntary basis to all employees of more than five (5) consecutiveyears of full time service who have reached age sixty two (62).216 BALTIMORE NEWS AMERICANemployment under the latest collective bargaining agree-ment so long as the newspapers are published. .. subjectonly to termination of named employees on the listappended hereto by voluntary retirement, resignation,death and dismissals for just and sufficient cause ...."The related appendix to the contract, or "list appendedhereto," then sets out 134 names of the printers at work, allmembers of the Union. It is important to note that the"early retirement plan" provided for in the contract itselfand identified by precisely those words, applies -again byuse of unmistakable language -to "present situationholders." This means, again, the 134 persons individuallynamed in the contract appendix.Both the ultimate purpose of these clauses and the wordsused at many places in the fuller language used in thecontract are unusual in employer-union contracts. But inplain language, what they mean -and all parties at thehearing agreed that this is so -is that at least up to the endof 1976, when that agreement was to expire, Respondentbound itself not to remove from its payroll any one of thepersons named in the appendix -virtually all of theregular full-time employees in its composing room. Theycould retire, as provided; they might die; they might justquit. But unless they misbehaved and merited discharge for"just and sufficient cause," they had to be paid full timeregardless of whether or not there was any work for themto perform.Offer, and Payment, Over-and-Above ContractTermsBy May 1976 there was not enough work for all thepeople in the composing room to do. The regular pensionbenefits provided for in the contract through the jointpension trust fund, even with the additional early retire-ment that employees under age 62 could choose, had notbeen sufficiently attractive to employees to induce enoughof them to accept what had been agreed upon by contractand to get off the payroll. In order to induce some of theunneeded printers to leave and thereby to curtail theunnecessary part of its payroll, Respondent decided tooffer them more in monthly retirement payment than thecontract called for. It prepared a written plan called"Voluntary Employment Termination Incentive PaymentOption," and distributed it among the employees. The offerwas that employees who could not retire at all under thecontract could now get some benefits if they went away;others could get more than the contract provided; underone provision some printers could choose a quick check for$15,000 in place of periodic support.Respondent had offered a similar voluntary retirementprogram the year before, in 1975, but made available toonly some of the employees listed on the contractappendix. That plan had long ago been discontinuedbecause, as the manager of Respondent said at the hearing,it had not been "successful." By this he meant that notenough people had left the payroll. It is not necessary hereto set out the details of the 1976 plan, for all that matters isthat, as Respondent conceded at the hearing, it substantial-ly departed from the contract provisions.The Union first learned of the Company's intention topay greater retirement benefits to its employees than thecontract called for, on May 20, in the manager's office.Theodore Kees, president of the Local Union, and EdwardLindt, chapel chairman, were called in. There is a pointlessdispute among the witnesses as to precisely what was saidat that meeting. The union agents said they were handed acopy of the plan, but did not really read it, and rejected itoff hand. Anderson, the general manager, said theCompany did not at that meeting put the plan in the handsof the union agents. But they agreed that the immediatereaction to the entire proposal was rejection by the Union.From Anderson's testimony: "Mr. Kees volunteered that ifwe presented the proposal to him, he would take it downbefore the National Labor Relations Board. .... the planwas not submitted because of the statement that it wasgoing to go before the National Labor Relations Board, asa charge." Without belaboring the details, there is noquestion but that at that meeting all the Union said was itwas opposed to the plan and would file charges. I alsocredit Kees' testimony that he told the Company that daythat in his opinion the subject was a negotiable matter.The Company did nothing until it met with the unionagents again on July I. Here, Anderson's testimony is thathe explained to the Union that there had not been enough"attrition," and that the Company needed "a changebecause of the high cost of the over staffing." Andersoncontinued that despite his explanations to Kees that theemployer was pressed economically to do this, all the unionpresident did was say, "that it would still go to the LaborBoard."There was absolutely no such thing as bargainingbetween the parties about this proposal. Apparently, interms of money, the proposal was worth about $20,000 toeach man who retired, over and above whatever thecontract provided for anyway. At one point the unionagents laughed at the idea, and suggested instead the jobmight be worth $150,000. The parties bandied back andforth with words such as "silly" and "ridiculous," to oneanother. It is also clear, on the uncontradicted testimony ofunion witnesses, that management told the Union that veryday they intended and were going to put the plan in effect.They did so that very day.On July 2 the Company posted a notice in the composingroom inviting employees to study the details of the planand to retire. The Union posted a notice to the same peopleon July I advising its members not to accept the plan, andinforming them that it was the Union's intention to filecharges with the National Labor Relations Board becauseof what the Company was doing.Between July I and August 5, 13 employees accepted theCompany's proposal, were paid, and have since left theCompany.Analysis and ConclusionRetirement and pension benefits later to be givenemployees presently on the job are conditions of employ-ment within the meaning of that phrase as used in thestatute, and therefore mandatory subjects of collectivebargaining. Allied Chemical & Alkali Workers of America,Local Union No. I v. Pittsbwurgh Plate Glass Co., ChemicalDivision, et al. 404 U.S. 157 (1971). This means theemployer may not as to this subject deal with its employees217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividually, or unilaterally, in disregard of their bargain-ing agent. And, of course, this also means that, after theemployer has bargained with the union about such pensionand retirement benefits, and signed a fixed contractprecisely detailing the agreed-upon conditions, it may notthereafter deal with its employees individually, or unilater-ally, without the approval of their bargaining agent.Respondent had agreed with the Union 134 people wouldstay on the payroll -work or no work, but would be givenso much but no more after leaving as later compensationfor having worked there. In the face of the Union'sabsolute refusal to agree to proposed changes in thecontract terms, Respondent did as it pleased. If any morebe required to prove the commission of unfair laborpractices in this situation, one need only look at Section8(d) of the statute, which in so many words says that wherethere is in effect a collective-bargaining agreement "theduty to bargain collectively shall also mean that no party tosuch contract shall terminate or modify such contract,"and that "the duties so imposed [by the statute] shall not beconstrued as requiring either party to discuss or agree toany modification" of the contract "if such modification isto become effective before such terms and conditions canbe reopened under the provisions of the contract."I find that Respondent violated Section 8(aX5) of the Actby dealing directly with employees on the subject of howmuch money they would receive in retirement benefits andby in fact paying a number of them over and above theamounts the current contract called for.The General Counsel takes a different view of the case.He argues that the unfair labor practice is to be seen in thefact that Respondent, after hearing the union agents saythat this was a negotiable matter, failed in its statutory dutyto discuss the matter in good faith, comprehensively, withan open mind. For the most part, the General Counsel'sbrief reads as though the contract did not exist. He readsmore in the words of the union president than wasintended, or that in fact the following conversation amongthe parties would indicate. This was Kees' way of tellingRespondent that it could not lawfully do this directly bydealing with the employees; in fact, Kees' offhandstatements at the beginning of both meetings that he wouldgo directly to the Labor Board to prevent what was aboutto happen could not make his position clearer.I think the General Counsel reads more than iswarranted in the Board's holding in Equitable LifeInsurance Company, 133 NLRB 1675 (1961), which saysthat where an employer has told the employees it wishes togive them more in pay and the union requests that thematter be discussed, the employer is obligated to talk withthe union about its intention. It does not follow from thisholding, however, that where in the end the union simplywill not "agree," as the statute says is its right, the employermay nevertheless disregard the total language of Section8(d) or the binding effect of the contract upon both parties.As to the factual assertion that Respondent did notbargain in good faith with the Union about its intent,certainly not to the point where in other circumstances animpasse could be spoken about, I find it to be correct onthis record. If ever there was a picture that shows nobargaining worth mentioning, this was it. All that hap-pened was a mutual exchange of belittling remarks, eachparty calling the position of the other "silly" or "ridicu-lous." The Company's offer of the additional payment tothe employees amounting to about $20,000 over the years,the Union came back with the suggestion the job was reallyworth $150,000. In ignoring the Union's cross-suggestionthat the amount of the Company's offer should be raised to$150,000, Respondent's brief contends that it was theUnion which therefore failed to bargain in good faith. Butthere is testimony of Richard Friedman, Respondent'sassistant business manager, who testified that at the July 1meeting management responded to the Union's position"by saying that there is no way that the publisher can makean offer to you -the ridiculous offer that you areproposing to the News American." The one thing thatappears clearest on this record is that neither party movedfrom its original position, the Company saying offhand thisis what it was going to do then and there, and the Unionsaying it simply would not consent. There was no impassebecause there was no bargaining at all.But even assuming any of the talk that took place couldbe described as collective bargaining, so long as a party isnot required to agree, in the words of the statute, I cannotsee how its attempts to explain to the other party why itdoes not agree, or even its attempt to persuade theemployer to a different course can deprive it of this basiclegal right.I find no merit in Respondent's defense assertion that theUnion itself refused to bargain, or that there was anyimpasse. I also find no merit in the assertion that what wasinvolved here was not a condition of employment andtherefore a bargainable issue under the statute. The essenceof the new proposed plan was how much money was theEmployer going to pay its present employees for havingworked there. Carnation Company, 192 NLRB 237 (1971),is therefore completely inapposite. As to the furtherargument in Respondent's brief that because acceptance ofits offered inducement was voluntary on the part of theemployees the money part of what it was giving them mustbe ignored, this is not the place to teach logic.There is also an assertion that the Union waived anyright to bargain about a negotiable matter; nothing couldbe further from the truth. Here Respondent relies upon thefact that in 1975 the Union did nothing about its unilateralaction. From Pacific Coast Association of Pulp and PaperManufacturers v. N.LR.B., 304 F.2d 760 (C.A. 5, 1962),cited in Respondent's brief: "The fact that, for nearly 15years, the Unions did not insist upon doing so, does notrequire a finding that they had bound themselves not to doso the next time."And finally, a last defense assertion is that Respondenthad no other choice because it was throwing money away-paying people who were not doing any work. On thisrecord there is no denying the assertion seems true. Buteconomic considerations appropriately govern the thinkingof both parties when the collective-bargaining agreement isnegotiated; once it is made the parties are stuck with itsterms. If either could change it at all for economic reasonsthere would be no purpose in having any collective-bargaining agreements.218 BALTIMORE NEWS AMERICANIV. THE REMEDYI think the real question in this case is what shall theremedy be. Throughout the hearing the Union complainedthat the Company was trying to buy the employees out oftheir jobs, subverting their self-interest with a pittance,offering perhaps S20,000 for jobs worth $150,000. NormalBoard procedures have long been to order a respondent toundo the effects of its illegal conduct, put the people backwhere they were, restore the status quo. But here again theGeneral Counsel is somewhat ambivalent in his position.His brief speaks more of what remedies he does not requestthan what he seeks. He went out of his way to make it clearhe does not think the retired employees need be offered anopportunity to return to their jobs. He also says theGeneral Counsel "takes no position whether" the retireesneed repay to the Company what extra money they havereceived for going away if they should choose to return towork. The clear request of the General Counsel, if he is tobe taken literally, is that Respondent must be ordered toresume paying 134 people full pay without regard to thefact -clear on this record -that there is no work in thecomposing room for a substantial number of the original135. From the General Counsel's brief: "The status quo... is a bargaining unit having 134 composing roomemployees with the guarantee of lifetime employment ...General Counsel seeks only the restoration of the previola-tion conditions in the Respondent's composing room; i.e.,a bargaining unit in which 134 employees have a contrac-tual guarantee of lifetime employment." The union puts itdifferently: "the only proper means of returning the partiesto a status quo ante is through a restoration of situations tothe bargaining unit, and payment by Respondent of thosedues lost through the absence of these situations." TheGeneral Counsel's position amounts to a demand thatRespondent now put somebody on its payroll -no matterwho -and pay them regardless of whether there is workfor them to do or not. What the Union is really saying isthat while Respondent need not put people on its payroll ifthere is no work for them to do, it should be orderednevertheless to pay directly to the Union whatever checkoffmoneys, or other payroll contributions employees whomight work -but in fact are not working -would make.There is no precedent in Board law for ordering anemployer-respondent to place people on its payroll -persons who have never before been its employees and whotherefore have not themselves suffered a hurt at its hands-and pay them while concededly there is no work forthem to do. And it has long been an established principlethat remedial orders under this statute are not to bepunitive in character, but only restorative of the status quo.There is a certain literal logic in the contention thatabsolute restructuring of the past in this case meansreestablishing the artificial arrangement of the unusual, tosay the least, contract in effect when the unfair laborpractices were committed. But it does not follow, merelybecause the parties, for reasons sufficient to themselves,saw fit to agree to force payment to employees who do notwork, that the Board of necessity ought to be party to such2 Although not exactly in point, a phrase from the decision of the SecondCircuit Court of Appeals in E.E.O.C v. Steam Filters Local 638, 13 F.E.P.methods. The General Counsel could as well argue thatwhere an unlawfully discharged employee elects not toaccept the normal offer of reinstatement following a Boardorder, the employer must hire a stranger in his place, workor no work.Moreover, it is not true that the contract guaranteedcontinued existence of a unit of "134 composing roomemployees," as the General Counsel asserts. There is aconfusion in terms here; the words "job" and "situation"are bandied about interchangeably, but as used in thecontext of this case they have totally different meanings. Inmy experience a job refers to a condition where there iscertain work to be done and an employee performs it; theman has a job, works at it, and therefore is a paidemployee. As used in this case -in the written contractand by the union representatives at the hearing -a"situation" is a job in which there may or there may not beany work to be performed, where the man on the "job," orin the "situation," works or does not work -dependingupon whether or not there is any work to be performed -but is paid regardless of whether he works.There is another reason for denying this request thatRespondent be ordered to call people from who knowswhere, and pay them now for "standing around doingnothing." The contract does not say the Employer agrees topay people even if it should have no work for them to do; itsays it shall pay "members who are presently employees... named ...on the list appended hereto ...." Inplain language this means Joe, Sam, and Harry -or all theJoes, Sams, and Harrys individually identified by name inthe appendix to the contract -have a contractual right tobe paid even if there is no work for them. The contract doesnot say that if any of these quit, die, retire (or refuse toaccept Respondent's offer of reinstatement as provided forhere?), Respondent is obligated to call someone from offthe street -even if it has no work for them to do, and payhim also.2I also find no merit in the Union's suggestion thatRespondent be ordered to pay to the Union whatevermoneys it would have forwarded had the 13 now retiredemployees never left work. I suppose the moneys, notdetailed in the brief, include such things as dues checkoff,pension contributions, and health and welfare payments. Alabor organization has no existence apart from its mem-bers. And any assets payable to it by an employer must bepredicated upon work performed by employees -mem-bers of or represented by the union. Payments are notmade by an employer to a union on the basis of theoreticalabstractions.The 13 employees who were unlawfully induced to leavetheir jobs must be offered an opportunity to return to workif they so desire. They are also free to remain in permanentretirement. If they do return, they must be made whole,and paid for what wages they lost on the job for having left.As usual, any interim earnings they have had will bededucted from their lost wages with Respondent in theevent of their return. In this special case, the measure ofinterim earnings will include what payments Respondent infact gave them in the form of preferred benefits under the705, is not totally inapposite: [W ]e are not in the business of redistributingthe wealth ...219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan, including, wherever it may have happened, the$15,000 offered as single payment benefit.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set out in section 111,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWI. By dealing individually and unilaterally with itsemployees concerning pension and retirement benefits andby paying them pension and retirement benefits in excessof the conditions set out in its current collective-bargainingagreement with Baltimore Typographical Union No. 12,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aXl) and (5) ofthe Act.2. The aforesaid unfair labor practices are unfair laborpractices [affecting commerce] within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, The Baltimore News American Divi-sion, The Hearst Corporation, Baltimore, Maryland, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Dealing individually and unilaterally with its employ-ees concerning pension and retirement benefits while acollective-bargaining agreement covering such conditionsof employment is in effect between Respondent andBaltimore Typographical Union No. 12, or paying thempension and retirement benefits in excess of the amountsprovided for retirement and pension benefits in itscontract, without approval of the contract union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist BaltimoreTypographical Union No. 12, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to each of the 13 employees who retired duringthe year 1976, pursuant to Respondent's innovative earlyretirement plan, immediate reinstatement to their priorpositions, or, if such positions no longer exist, to compara-ble positions, without prejudice to their seniority and otherrights and privileges.(b) Make whole all of the foregoing employees for anyloss of pay or benefits they may have suffered by reason oftheir retirement in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Preserve and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its plant in Baltimore, Maryland, copies of theattached notice marked "Appendix."4Copies of saidnotice on forms provided by the Regional Director forRegion 5, after being duly signed by its representatives,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."220 BALTIMORE NEWS AMERICANAPPENDIXNoncE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LAiOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT offer to our employees individuallybenefits in terms and conditions of employment,including particularly pension and retirement benefits,in excess of the terms set out in our current contractwith Baltimore Typographical Union No. 12.WE WILL NOT pay individually to our employeespension and retirement benefits in excess of the termsset out with respect to those conditions in our currentcontract with the Union.WE WILL offer reinstatement to each of the 13employees who during 1976 retired pursuant to ourvoluntary retirement plan and make them whole forany loss of earnings they may have suffered inconsequence of their separation from employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to join or assistBaltimore Typographical Union No. 12, or any otherlabor organization, and to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.BALTrMORE NEWSAMERICAN DIVISION, THEHEARST CORPORATION221